UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
GOLDEN INSURANCE COMPANY,
                                    Plaintiff,
                                                                 17 CIV 5390 (LTS) (BCM)

                        -against-                                  DEFAULT JUDGMENT

PCF STSTE RESTORATION, INC.,
                                Defendant.
---------------------------------------------------------X

          It is hereby ORDERED, ADJUDGED, AND DECREED, That pursuant to

the Court’s Memorandum Order dated February 11, 2020, and Order dated April 2, 2020,

Plaintiff’s motion for a default judgment as against PCF is granted: The court hereby declares

that (i) the Golden Policy has been rescinded and is void ab initio; (ii) Golden has no further duty to

defend or indemnify any person, company or other entity claiming coverage under the Golden Policy

in the Yamba Action or any other future actions; (iii) Golden is entitled to recover from PCF in the

amount of the legal fees and expenses incurred by Golden in the Yamba Action (amounting to

$146,963.21); and (iv) in lieu of returning the sums paid to Golden in connection with the insurance

premiums for the Golden Policy (amounting to $46,000), that amount may be deducted from the

legal fees and expenses incurred by Golden in the Yamba Action, resulting in a net recovery of

$100,963.21 in favor of Golden against PCF; It is Stipulated and Agreed between the parties, that all

remaining claims are dismissed with prejudice pursuant to F.R.C.P. 41(a)(2); and, it is further

Stipulated and agreed between the parties that the Stipulation and Order does not affect the

enforceability of the Memorandum and Order dated February 11, 2020 granting default judgment

against PCF State Restoration, Inc. (Docket No. 164); All claims in this action now having been
resolved, default judgment is hereby entered in favor of Plaintiff against Defendant PCF in

accordance with Docket Entry No. 164 and this case is closed.
DATED: New York, New York
     April 6, 2020

                            RUBY J. KRAJICK
                              __________________
                                Clerk of Court

                            BY: ___________________
                               Deputy Clerk
